United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 27, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 02-41715
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

                              versus

                        GARY KEITH COOPER,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:01-CR-229-2
                        --------------------

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Gary Keith Cooper appeals his conviction following a jury

trial for being a felon in possession of a firearm.    He argues that

the evidence was not sufficient for a reasonable trier of fact to

find beyond a reasonable doubt that he knowingly possessed a

firearm.

     Cooper stipulated to being a convicted felon, and he does not

challenge the Government’s evidence that the firearms in
                                                       question had

a nexus with interstate commerce.   Thus, the sole issue on appeal

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41715
                                -2-

is whether Cooper was knowingly in possession of any of the

firearms seized from the apartment where he was arrested.

     Cooper’s co-defendant testified at trial that he saw Cooper

purchase the 9mm handgun found in the apartment. He also testified

that, on more than one occasion, he saw Cooper transport the gun

between the apartment and the car that they both used.     The jury

apparently did not find credible Cooper’s testimony that he did not

own, or know anything about, the handgun or the other firearms

found in the apartment.   “[T]his court will not substitute its own

determination of credibility for that of the jury.”      See United

States v. Casilla, 20 F.3d 600, 602 (5th Cir. 1994).

     Viewing the evidence in the light most favorable to the

verdict, a reasonable trier of fact could have found that the

evidence established beyond a reasonable doubt that Cooper had been

convicted of a felony and that he was in possession of a firearm

that had a nexus with interstate commerce.   Thus, the evidence was

sufficient to sustain his conviction.   See United States v. Jones,

133 F.3d 358, 362 (5th Cir. 1998).

     AFFIRMED.